Order, Supreme Court, Bronx County (Kenneth L. Thompson, Jr., J.), entered July 14, 2005, which, in an action for personal injuries sustained when plaintiffs hand went through the glass panel of one of two identical self-closing, bidirectional doors inside defendants’ premises, granted defendants’ motions for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The motion was properly granted on the ground that plaintiffs expert’s affidavit was unresponsive to defendants’ expert’s affidavit prima facie establishing that the doors and their glass panels fully complied with the Building Code and were not otherwise defective (see Wallach v American Home Prods. Corp., 300 AD2d 576 [2002]). Flaintiff s challenge to the evidentiary foundation of defendant’s expert’s affidavit are unpreserved and, in any event, without merit. Concur—Andrias, J.E, Marlow, Gonzalez, Sweeny and Catterson, JJ.